PER CURIAM
In State v. Bradshaw, 54 Or App 949, 636 P2d 1011 (1981), rev den 292 Or 568 (1982), we determined that, under Edwards v. Arizona, 451 US 477, 101 S Ct 1880, 68 L Ed 2d 378 (1981), the trial court erred in admitting statements made by the defendant after he had requested an attorney. The United States Supreme Court reversed and remanded. Oregon v. Bradshaw,_US_, 103 S Ct 2830, 77 L Ed 2d 405 (1983).
We denied defendant’s motion to file supplemental briefs and to make additional argument based on Article I, section 12, of the Oregon Constitution. The proffered argument was not made in the trial court. Defendant’s brief raises no other issues. Pursuant to the United States Supreme Court’s decision, defendant’s conviction is affirmed.
Affirmed.